 

Exhibit 10.8

 

GARMIN LTD.
2005 EQUITY INCENTIVE PLAN
as amended and restated on October 21, 2016
RESTRICTED STOCK UNIT AWARD AGREEMENT 

 

(Performance-Based and Time-Based Vesting)

(For Executive Officers - Switzerland)

 

To: _______________________ ("you" or the "Grantee")     Date of Grant:
_______________________     Performance Year: _______________________     Total
Shares Subject to RSUs: _______________________(the "Eligible Shares")

 

Notice of Grant:

 

You have been granted restricted stock units ("RSUs") relating to the shares,
CHF 0.10 par value per share, of Garmin Ltd. ("Shares"), subject to the terms
and conditions of the Garmin Ltd. 2005 Equity Incentive Plan, as amended and
restated on June 5, 2009, on June 27, 2010, on June 7, 2013, and on October 21,
2016 (the "Plan") and the Award Agreement between you and Garmin Ltd. (the
"Company"), attached as Exhibit A. Accordingly, based on the satisfaction of the
applicable performance-based and time-based vesting conditions set forth in this
Notice of Grant, Exhibit A and Exhibit B, the Company agrees to pay you Shares
as follows:

 

·The number of Shares that may be issued under this Agreement is a percentage
(ranging from 0% to 100%) of the Eligible Shares. The percentage of the Eligible
Shares eligible to be issued, if any (the "Earned Shares"), is based on the
satisfaction of one or more of the preestablished performance goals (the
"Performance Goals") for the Company’s fiscal year listed above opposite the
heading "Performance Year" and the applicable weighting percentage of each such
goal. The performance goals and applicable weighting percentages for each goal
are set forth and described in Exhibit B to this Agreement.

 

·At a meeting of the Company's Compensation Committee following the end of the
Performance Year (the "Certification Date"), the Company's Compensation
Committee will assess the achieved level of performance and certify the goal(s)
achievement.

 

·Any Earned Shares will be issued in three equal installments commencing within
30 days of the Certification Date and each anniversary thereof, provided you are
employed with the Company on each such date.

 

In order to fully understand your rights under the Plan (a copy of which is
attached) and the Award Agreement (the "Award Agreement"), attached as Exhibit
A, you are encouraged to read the Plan and this document carefully. Please refer
to the Plan document for the definition of otherwise undefined capitalized terms
used in this Agreement.

 

 1 

 

 

By accepting these RSUs, you are also agreeing to be bound by Exhibits A and B,
including the restrictive covenants in Section 7 of Exhibit A.

 

  GARMIN LTD.         By:     Name:   Clifton A. Pemble   Title: President and
CEO

 

Grantee:             Date:    

 

 2 

 

 

EXHIBIT A

 

AGREEMENT:

 

In consideration of the mutual promises and covenants contained herein and other
good and valuable consideration paid by the Grantee to the Company, the Grantee
and the Company agree as follows:

 

Section 1.          Incorporation of Plan

 

All provisions of this Award Agreement and the rights of the Grantee hereunder
are subject in all respects to the provisions of the Plan and the powers of the
Board therein provided. Capitalized terms used in this Award Agreement but not
defined shall have the meaning set forth in the Plan.

 

Section 2.          Grant of RSUs

 

(a)Calculation of Earned Shares. As of the Date of Grant identified above, the
Company grants to you, subject to the terms and conditions set forth herein and
in the Plan, the opportunity to receive the product of (i) the Eligible Shares
and (ii) the "Aggregate Vesting Percentage" as calculated under Section 3, such
product the "Earned Shares". If the application of this Section 2(a) results in
a fractional Earned Share, the number of Earned Shares shall be rounded up to
the nearest whole Share.

 

(b)Vesting and Delivery of Earned Shares. Provided you are employed (and at all
times since the Date of Grant have been employed) by the Company on a Full-Time
Basis (which, for purposes of this Award Agreement, means regularly scheduled to
work 30 hours or more per week) and unless your right to receive the Earned
Shares has been forfeited pursuant to Sections 3 or 4 below, then (subject to
Section 13 below) you will be paid one-third (1/3) of the Earned Shares within
30 days of the Certification Date (as defined on the Notice of Grant), one-third
(1/3) of the Earned Shares on the first anniversary of the Certification Date
and one-third of the Earned Shares on the second anniversary of the
Certification Date. If any of the first or second anniversaries of the
Certification Date is a Saturday or Sunday or any other non-business day, then
you will be paid the Earned Shares payable on that date on the next business
day. For purposes of this Agreement, except where the Board otherwise
determines, a Grantee who, immediately before taking a Company-approved leave of
absence, was employed on a Full-Time Basis will be considered employed on a
Full-Time Basis during the period of such Company-approved leave.

 

Section 3.          Calculation of Aggregate Vesting Percentage; Forfeiture of
Unearned Shares

 

The "Aggregate Vesting Percentage" is the total of the individual vesting
percentages for each of the achieved Performance Goals for the Performance Year
as set forth on Exhibit B. All Eligible Shares, if any, which, due to the
Aggregate Vesting Percentage being less than 100% do not become Earned Shares,
shall be immediately forfeited as of the Certification Date.

 

 3 

 

 

Section 4.          Effect of Termination of Affiliation or Cessation as
Full-Time Employee

 

If you have a Termination of Affiliation or cease to be employed on a Full-Time
Basis for any reason, including termination by the Company with or without
Cause, voluntary resignation, change in employment status from full-time to
part-time, death, or Disability, the effect of such Termination of Affiliation
or ceasing to be employed on a Full-Time Basis on all or any portion of the RSUs
is as provided below.

 

(a)If you have a Termination of Affiliation on account of death or Disability
after the Certification Date, any Earned Shares that were forfeitable
immediately before such Termination of Affiliation shall thereupon become
nonforfeitable and the Company shall, promptly settle all such Earned Shares by
delivery to you (or, after your death, to your personal representative or
designated beneficiary) a number of unrestricted Shares equal to the aggregate
number of your remaining Earned Shares;

 

(b)If you have a Termination of Affiliation on account of death or Disability
before the Certification Date, within 30 days following the Certification Date
the Company shall settle that number of your Eligible Shares which would have
become Earned Shares as of the Certification Date but for your death or
Disability;

 

(c)If you have a Termination of Affiliation after the Certification Date and
during the period ("Change of Control Period") commencing on a Change of Control
and ending on the first anniversary of the Change of Control, which Termination
of Affiliation is initiated by the Company or a Subsidiary other than for Cause,
or initiated by the Grantee for Good Reason, then any Earned Shares that were
forfeitable at the time of such Termination of Affiliation shall thereupon
become nonforfeitable and the Company shall immediately settle all Earned Shares
by delivery to you of a number of unrestricted Shares equal to the aggregate
number of your remaining Earned Shares;

 

(d)If you have a Termination of Affiliation before the Certification Date and
during the Change of Control Period, which Termination of Affiliation is
initiated by the Company or a Subsidiary other than for Cause, or initiated by
the Grantee for Good Reason, then all of your Eligible Shares that would have
become Earned Shares as of the Certification Date but for such Termination of
Affiliation shall thereupon become Earned Shares and nonforfeitable and the
Company shall within 30 days of the Certification Date settle all such Earned
Shares by delivery to you a number of unrestricted Shares equal to the aggregate
number of your Earned Shares;

 

(e)If you have a Termination of Affiliation for Cause or for any reason other
than for (i) death or Disability or (ii) under the circumstances described above
in Section 4(c) or (d), then your Eligible Shares (to the extent such
Termination of Affiliation occurs before the Certification Date) or your Earned
Shares (to the extent such Termination of Affiliation occurs after the
Certification Date), to the extent forfeitable immediately before such
Termination of Affiliation and to the extent permitted by the applicable Swiss
law, shall thereupon automatically be forfeited and you shall have no further
rights under this Award Agreement;

 

 4 

 

 

(f)If you cease to be employed on a Full-Time Basis for any reason other than as
provided above in Sections 4(c) or (d), your Eligible Shares (to the extent such
Termination of Affiliation occurs before the Certification Date) or your Earned
Shares (to the extent such Termination of Affiliation occurs after the
Certification Date), to the extent forfeitable immediately before such cessation
of employment on a Full-Time Basis and to the extent permitted by applicable
Swiss law, shall thereupon automatically be forfeited and you shall have no
further rights under this Award Agreement.

 

Section 5.          Investment Intent

 

The Grantee agrees that the Shares acquired pursuant to the vesting of one or
more tranches of Earned Shares shall be acquired for his/her own account for
investment only and not with a view to, or for resale in connection with, any
distribution or public offering thereof within the meaning of the Securities Act
of 1933 (the "1933 Act") or other applicable securities laws. The Company may,
but in no event shall be required to, bear any expenses of complying with the
1933 Act, other applicable securities laws or the rules and regulations of any
national securities exchange or other regulatory authority in connection with
the registration, qualification, or transfer, as the case may be, of this Award
Agreement or any Shares acquired hereunder. The foregoing restrictions on the
transfer of the Shares shall be inoperative if (a) the Company previously shall
have been furnished with an opinion of counsel, satisfactory to it, to the
effect that such transfer will not involve any violation of the 1933 Act and
other applicable securities laws or (b) the Shares shall have been duly
registered in compliance with the 1933 Act and other applicable state or federal
securities laws. If this Award Agreement, or the Shares subject to this Award
Agreement, are so registered under the 1933 Act, the Grantee agrees that he will
not make a public offering of the said Shares except on a national securities
exchange on which the shares of the Company are then listed.

 

Section 6.          Nontransferability of RSUs, Eligible Shares and Earned
Shares

 

No rights under this Award Agreement relating to the RSUs or any undelivered
Eligible Shares or Earned Shares may be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, including, unless specifically approved by
the Company, any purported transfer to a current spouse or former spouse in
connection with a legal separation or divorce proceeding. All rights with
respect to the RSUs or any undelivered Eligible Shares or Earned Shares granted
to the Grantee shall be available during his or her lifetime only to the
Grantee.

 

Section 7.          Restrictive Covenants

 

To the extent permitted by applicable law, as a condition of this Award
Agreement, the Grantee's right to the RSUs or any Eligible Shares or Earned
Shares, and in addition to any restrictive agreements the Grantee may have
entered into with the Company, the Grantee accepts and agrees to be bound as
follows:

 

(a)Nondisclosure of Award Agreement Terms. The Grantee agrees not to disclose or
cause to be disclosed at any time, nor authorize anyone to disclose any
information concerning this Award Agreement except (i) as required by law, or
(ii) to the Grantee's legal and financial advisors who agree to be bound by this
Paragraph 7(a).

 

 5 

 

 

(b)Noncompetition. During the Grantee's employment and until one year after the
Grantee ceases being employed by or acting as a consultant or independent
contractor to the Company or any Subsidiary, the Grantee will not perform
services as an employee, director, officer, consultant, independent contractor
or advisor, or invest in, whether in the form of equity or debt, or otherwise
have an ownership interest in any company, entity or person that directly
competes anywhere in the United States, the United Kingdom, Taiwan, or in any
other location outside the United States, the United Kingdom or Taiwan where the
Company or a Subsidiary conducts or (to the Grantee's knowledge) plans to
conduct business. Nothing in this Section 7(b) shall, however, restrict the
Grantee from making an investment in and owning up to one-percent (1%) of the
common stock of any company whose stock is listed on a national securities
exchange or actively traded in an over-the-counter market; provided that such
investment does not give the Grantee the right or ability to control or
influence the policy decisions of any direct competitor of the Company or a
Subsidiary.

 

(c)Noninterference. During the Grantee's employment and until one year after the
Grantee ceases being employed by or acting as a consultant or independent
contractor to the Company or any Subsidiary, the Grantee will not, either
directly or indirectly through another business or person, solicit, entice away,
or otherwise interfere with any employee, customer, prospective customer,
vendor, prospective vendor, supplier or other similar business relation or (to
the Grantee's knowledge) prospective business relation of the Company or any
Subsidiary.

 

(d)Nonsolicitation. During the Grantee's employment and until one year after the
Grantee ceases being employed by or acting as a consultant or independent
contractor to the Company or any Subsidiary, the Grantee will not, either
directly or indirectly through another business or person, hire, recruit,
employ, or attempt to hire, recruit or employ, or facilitate any such acts by
others, any person then currently employed by the Company or any Subsidiary.

 

(e)Confidentiality. The Grantee acknowledges that it is the policy of the
Company and its subsidiaries to maintain as secret and confidential all valuable
and unique information and techniques acquired, developed or used by the Company
and its Subsidiaries relating to their businesses, operations, employees and
customers ("Confidential Information"). The Grantee recognizes that the
Confidential Information is the sole and exclusive property of the Company and
its subsidiaries, and that disclosure of Confidential Information would cause
damage to the Company and its Subsidiaries. The Grantee shall not at any time
disclose or authorize anyone else to disclose any Confidential Information or
proprietary information that (A) is disclosed to or known by the Grantee as a
result or as a consequence of or through the Grantee's performance of services
for the Company or any Subsidiary, (B) is not publicly or generally known
outside the Company and (C) relates in any manner to the Company's business.
This obligation will continue even though the Grantee's employment with the
Company or a Subsidiary may have terminated. This paragraph 7(e) shall apply in
addition to, and not in derogation of any other confidentiality agreements that
may exist, now or in the future, between the Grantee and the Company or any
Subsidiary.

 

 6 

 

 

(f)No Detrimental Communications. The Grantee agrees not to disclose or cause to
be disclosed at any time any untrue, negative, adverse or derogatory comments or
information about the Company or any Subsidiary, about any product or service
provided by the Company or any Subsidiary, or about prospects for the future of
the Company or any Subsidiary.

 

(g)Remedy. The Grantee acknowledges the consideration provided herein (absent
the Grantee's agreement to this Section 7) is more than the Company is obligated
to pay, and the Grantee further acknowledges that irreparable harm would result
from any breach of this Section and monetary damages would not provide adequate
relief or remedy. Accordingly, the Grantee specifically agrees that, if the
Grantee breaches any of the Grantee's obligations under this Section 7, the
Company and any Subsidiary shall be entitled to injunctive relief therefor, and
in particular, without limiting the generality of the foregoing, neither the
Company nor any Subsidiary shall be precluded from pursuing any and all remedies
they may have at law or in equity for breach of such obligations. In addition,
this Award Agreement and all of Grantee's right hereunder shall terminate
immediately the first date on which the Grantee engages in such activity and the
Board shall be entitled on or after the first date on which the Grantee engages
in such activity to require the Grantee to return any Shares obtained by the
Grantee's upon vesting of any Earned Shares to the Company and to require the
Grantee to repay any proceeds received at any time from the sale of Shares
obtained by the Grantee pursuant to the vesting of any Earned Shares (plus
interest on such amount from the date received at a rate equal to the prime
lending rate as announced from time to time in The Wall Street Journal) and to
recover all reasonable attorneys' fees and expenses incurred in terminating this
Award Agreement and recovering such Shares and proceeds.

 

Section 8.          Status of the Grantee

 

The Grantee shall not be deemed a shareholder of the Company with respect to any
of the Shares subject to this Award Agreement until such time as the underlying
Shares shall have been issued to him or her. The Company shall not be required
to issue or transfer any Shares pursuant to this Award Agreement until all
applicable requirements of law have been complied with and such Shares shall
have been duly listed on any securities exchange on which the Shares may then be
listed. Grantee (i) is not entitled to receive any dividends or dividend
equivalents, whether such dividends would be paid in cash or in kind, or receive
any other distributions made with respect to the RSUs or any undelivered
Eligible Shares or Earned Shares , and (ii) does not have nor may he or she
exercise any voting rights with respect to any of the RSUs or any undelivered
Eligible Shares or Earned Shares, in both cases (i) and (ii) above, unless and
until the actual Shares underlying any Earned Shares have been delivered
pursuant to this Award Agreement.

 

Section 9.          No Effect on Capital Structure

 

This Award Agreement shall not affect the right of the Company to reclassify,
recapitalize or otherwise change its capital or debt structure or to merge,
consolidate, convey any or all of its assets, dissolve, liquidate, windup, or
otherwise reorganize.

 

 7 

 

 

Section 10.         Adjustments

 

Notwithstanding any provision herein to the contrary, in the event of any change
in the number of outstanding Shares effected without receipt of consideration
therefor by the Company, by reason of a merger, reorganization, consolidation,
recapitalization, separation, liquidation, stock dividend, stock split, share
combination or other change in the corporate structure of the Company affecting
the Shares, the aggregate number and class of Shares subject to this Award
Agreement shall be automatically adjusted to accurately and equitably reflect
the effect thereon of such change; provided, however, that any fractional share
resulting from such adjustment shall be eliminated. In the event of a dispute
concerning such adjustment, the decision of the Board shall be conclusive.

 

Section 11.         Amendments

 

This Award Agreement may be amended only by a writing executed by the Company
and the Grantee which specifically states that it is amending this Award
Agreement; provided that this Award Agreement is subject to the power of the
Board to amend the Plan as provided therein. Except as otherwise provided in the
Plan, no such amendment shall materially adversely affect the Grantee's rights
under this Award Agreement without the Grantee's consent.

 

Section 12.         Board Authority

 

Any questions concerning the interpretation of this Award Agreement, any
adjustments required to be made under Sections 10 or 11 of this Award Agreement,
and any controversy which arises under this Award Agreement shall be settled by
the Board in its sole discretion.

 

Section 13.         Withholding

 

At the time any of the Earned Shares are delivered to you pursuant to this Award
Agreement, the Company will be obligated to pay withholding and social taxes on
your behalf. Accordingly, the Company shall have the power to withhold, or
require you to remit to the Company, an amount sufficient to satisfy any such
federal, state, local or foreign withholding tax or social tax requirements. At
the Company's discretion, withholding may be taken from other compensation
payable to you or may be satisfied by reducing the number of Shares deliverable
to you. If the Company elects to reduce the number of Shares deliverable to you
and less than the full value of a Share is needed to satisfy any applicable
withholding taxes, the Company will distribute to you the value of the remaining
fractional share in cash in an amount equal to the Fair Market Value of a Share
as of the Settlement Date multiplied by the remaining fractional Share.

 

Section 14.         Notice

 

Whenever any notice is required or permitted hereunder, such notice must be
given in writing Any notice required or permitted to be delivered hereunder
shall be effective upon receipt thereof by the addressee The Company or the
Grantee may change, at any time and from time to time, by written notice to the
other, the address specified for receiving notices. Until changed in accordance
herewith, the Company's address for receiving notices shall be Garmin Ltd.,
Attention: General Counsel, Mühlentalstrasse 2, 8200 Schaffhausen, Switzerland.
Unless changed, the Grantee's address for receiving notices shall be the last
known address of the Grantee on the Company's records. It shall be the Grantee's
sole responsibility to notify the Company as to any change in his or her
address. Such notification shall be made in accordance with this Section 14.

 

 8 

 

 

Section 15.         Severability

 

If any part of this Award Agreement is declared by any court or governmental
authority to be unlawful or invalid, such unlawfulness or invalidity shall not
serve to invalidate any part of this Award Agreement not declared to be unlawful
or invalid. Any part so declared unlawful or invalid shall, if possible, be
construed in a manner which gives effect to the terms of such part to the
fullest extent possible while remaining lawful and valid. Additionally, if any
of the covenants in Section 7 are determined by a court to be unenforceable in
whole or in part because of such covenant's duration or geographical or other
scope, such court shall have the power to modify the duration or scope of such
provision as the case may be, so as to cause such covenant, as so modified, to
be enforceable.

 

Section 16.         Binding Effect

 

This Award Agreement shall bind, and, except as specifically provided herein,
shall inure to the benefit of the respective heirs, legal representatives,
successors and assigns of the parties hereto.

 

Section 17.         Governing Law and Jurisdiction

 

This Award Agreement and the rights of all persons claiming hereunder shall be
construed and determined in accordance with the laws of the State of Kansas
without giving effect to the principles of the Conflict of Laws to the contrary.
Except as otherwise provided by mandatory forum requirements of the applicable
law, the courts of the State of Kansas shall have exclusive jurisdiction with
regard to any disputes under the Plan. The Company shall retain, however, in
addition the right to bring any claim in any other appropriate forum.

 

Section 18.        Shareholder Approval and Company Clawback or Recoupment
Policies

 

You acknowledge that any award under the Notice of Grant may be subject to
certain provisions of the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010 (“Dodd- Frank”) that could require the Company to recover certain
amounts of incentive compensation paid to certain executive officers if the
Company is required to prepare an accounting restatement due to the material
noncompliance of the Company with any financial reporting requirements under any
applicable securities laws. By accepting this grant, whether or not any
compensation is ultimately paid hereunder, you agree and consent to any
forfeiture or required recovery or reimbursement obligations of the Company with
respect to any compensation paid to you that is forfeitable or recoverable by
the Company pursuant to Dodd-Frank and in accordance with any Company policies
and procedures adopted by the Compensation Committee in order to comply with
Dodd Frank, as the same may be amended from time to time.

 

 9 

 

 

EXHIBIT B

 

PERFORMANCE GOALS AND WEIGHTING PERCENTAGE

 

 

Applicable
Performance Goal   Goal Level   Goal Percentage
Weighting   Actual Percentage
Achieved               Performance Year Revenue   [_________]   40%   40% if
goal achieved; 0% if not               Performance Year Operating Income $  
[________]1   30%   30% if goal achieved; 0% if not               Performance
Year Operating Income %   [________]1   30%   30% if goal achieved; 0% if not  
                        Aggregate Vesting Percentage*  

 

 



*Aggregate Vesting Percentage is the sum of all Actual Percentages Achieved
based on Goal Level achievement. 100% is maximum possible Aggregate Vesting
Percentage if each Applicable Performance Goal is achieved.

 

1 According to Generally Accepted Accounting Principles (GAAP), measures of
profitability such as operating income and operating margin must include the
anticipated expense of these performance-based awards for the purpose of
determining if those goals are achieved.  If the profitability goals are not
achieved when factoring in the expense of these awards, no awards for the
profitability goals will be earned. Thus, it is possible for Garmin to report
operating income and operating margin that exceed the objectives, yet not
achieve the performance objectives as outlined above.

 

Performance Year means the fiscal year commencing on December, __________ and
ending on December,_______

 

Performance Year Revenue means the consolidated net sales of Garmin Ltd. and
Subsidiaries for the Performance Year

 

Performance Year Operating Income $ means the consolidated operating income of
Garmin Ltd. and Subsidiaries for the Performance Year

 

Performance Year Operating Income % means the Performance Year Operating Income
$ divided by the Performance Year Revenue

 

 10 

 

 

APPENDIX TO RESTRICTED STOCK AWARD AGREEMENT

 

This Appendix includes additional terms and conditions that govern the
Restricted Stock Unit awards if the Grantee is a member of the Company’s
Executive Management.

 

You acknowledge that any award under this Notice of Grant is, to the extent
required by applicable Swiss law and the articles of association of the Company
subject to approval by the general meeting of shareholders of the Company and
subject to recovery, forfeiture or clawback by the Company if and to the extent
(i) the award is granted prior to approval by the general meeting of
shareholders and (ii) the first general meeting of shareholders to whom the
Company's board of directors submits for approval the proposed amount of
compensation for the period for which the awards have been granted does not
approve the proposal.

 

 11 

